Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §101 
2.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.    Claims 1-2, 6-11 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
4.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
5. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “determining…an interaction velocity of the one-way token by using historical records associated with the one-way token in the token database; adjusting…the interaction value in the update request message based on the interaction velocity; determining…a second user account identifier for a second account of the second user from the one-way token; substituting…the second user account identifier for one-way token in the interaction details and determining…a routing address associated with a second authorizing computer associated with the second user account identifier 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving…an update request message including an interaction request for an interaction between a first user and a second user; transferring the interaction value from the first user to the second user, the interaction request generated based at least in part on a first user device associated with the first user scanning using a camera of the first user device…the machine-readable code including the one-way token, and the interaction value provided by the first user interacting with an application of the first user device; parsing…the update request message; updating…a token database with the interaction details; sending…to the routing address associated with the second authorizing computer, the update request message; receiving…an update response message from the second authorizing computer; server computer.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data, processing data, and outputting data using a generic computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. Also, the recited server computer, with its already available basic functions, is simply being applied to the abstract idea and being used as a tool in executing the claimed process. Furthermore, the claimed steps “wherein the second authorizing computer updates the second account of the second user based on the interaction on the interaction details and the update request message and the interaction request 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. The specification substantiates this, for instance at paras (0050-0057).  Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “receiving…an update request message including an interaction request for an interaction between a first user and a second user; parsing…the update request message; updating…a token database with the interaction details; sending…to the routing address associated with the second authorizing computer, the update request message; receiving…an update response message from the second authorizing computer; transferring the interaction value from the first user to the second user and a server computer”  when considered as a whole, are mere data gathering steps considered to be insignificant extra-solution activities. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). 
Response to Arguments
Applicant's arguments filed on 02/16/22 have been fully considered but they are not persuasive.
In response to applicant’s argument that the claims are not directed to a method of organizing human activities, the examiner finds this argument unpersuasive. It is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “determining…an interaction velocity of the one-way token by using historical records associated with the one-way token in the token database; adjusting…the interaction value in the update request message based on the interaction velocity; determining…a second user account identifier for a second account of the second user from the one-way token; substituting…the second user 
The examiner further contends that the claim as amended recites additional elements that integrate the abstract idea into practical application, the examiner disagrees. The newly introduced additional elements “the interaction request generated based at least in part on a first user device associated with the first user scanning using a camera of the first user device…the machine-readable code including the one-way token, and the interaction value provided by the first user interacting with an application of the first user device” are recited to further narrow the scope of the abstract idea. The additional elements are not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application.
To the extent that the applicant contends that the claimed invention is rooted in technology because it addresses a technology-rooted solution to a computer-centric problem, the examiner disagrees. The examiner contends that the claimed solution stems from the ordinary capabilities of a general-purpose computer, which does not materially alter patent eligibility of the claimed subject matter. Like the claims in FairWarning, the focus of claim 1 is not on an improvement in computer processors as tools, but on certain independently abstract ideas that use generic computer components as tools. See FairWarning, 839 F.3d at 1095.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 







/OJO O OYEBISI/Primary Examiner, Art Unit 3697